ACCEPTED
                                                                                01-15-00193-CV
                                                                     FIRST COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                          7/30/2015 10:28:54 AM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK

                         NO. 01-15-00193-CV

             IN THE COURT OF APPEALS FOR THE     FILED IN
                                           1st COURT OF APPEALS
                  FIRST DISTRICT OF TEXAS      HOUSTON, TEXAS
                                                      7/30/2015 10:28:54 AM
                    JOHN LAWTON          CHRISTOPHER A. PRINE
                             Appellant.         Clerk
                          v.
 DAVID LAWTON, INDIVIDUALLY, AS FORMER INDEPENDENT
EXECUTOR OF THE ESTATE OF JOSEPH G. LAWTON, DECEASED,
  AND AS FORMER AGENT FOR JOSEPH G. LAWTON UNDER A
                POWER OF ATTORNEY,
                             Appellee.


              Appeal From Cause No. 14-CCV-053769
     In the County Court at Law No. 1, Fort Bend County, Texas


APPELLEE DAVID W. LAWTON’S UNOPPOSED MOTION TO EXTEND
              TIME TO FILE APPELLEE BRIEF



   DOYLE, RESTREPO, HARVIN & ROBBINS, L.L.P.

        J. B. (Trey) Henderson III      N. Kimberly Hoesl
        State Bar No. 00798251          State Bar No. 24040540
        thenderson@drhrlaw.com          khoesl@drhrlaw.com

   440 Louisiana Street, Suite 2300
   Houston, Texas 77002
   (713) 228-5100 (Tel.)
   (713) 228-6138 (Fax)
   Attorneys for Appellee David Lawton, Individually, as Former
   Independent Executor of the Estate of Joseph G. Lawton, Deceased, and
   as Former Agent for Joseph G. Lawton Under a Power of Attorney

   JULY 30, 2015
TO THIS HONORABLE COURT:

        Appellee David W. Lawton (“David”) files this unopposed motion, pursuant

to Texas Rule of Appellate Procedure 10.5(b), respectfully requesting the Court to

extend the time to file his appellee’s brief in response to the Brief of Appellant

filed by John Lawton (“John”).

        1.    David’s appellee brief is due to be filed on August 7, 2015.

        2.    David requests an additional thirty (30) days to file his brief. That is

an extension of time through and including September 4, 2015.

        3.    This is David’s first request for an extension of time to file the

appellee brief.

        4.    David requests additional time to prepare and file the brief, in part

because David’s counsel was on vacation the first two weeks following the filing

of John’s Brief of Appellant. As a result of that delay, plus counsel’s other

professional obligations, the amount of time available for David’s counsel to

prepare the appellee brief is significantly reduced.

        5.    This extension is not sought for delay but so that the justice may be

done.

        6.    As set forth in the Certificate of Conference below, this motion for

extension of time is unopposed.
      For these reasons, David prays that this Court grant an extension of time to

file his appellee brief in this matter through and including September 4, 2015.

                                       Respectfully submitted,

                                       _/s/ N. Kimberly Hoesl __________
                                          J. B. (Trey) Henderson III
                                          State Bar No. 00798251
                                          thenderson@drhrlaw.com

                                          N. Kimberly Hoesl
                                          State Bar No. 24040540
                                          khoesl@drhrlaw.com

                                       DOYLE RESTREPO HARVIN & ROBBINS, L.L.P.
                                       440 Louisiana, Suite 2300
                                       Houston, Texas 77002
                                       (713) 228-5100 Telephone
                                       (713) 228-6138 Facsimile

                                       Attorneys for Appellee David Lawton,
                                       Individually, as Former Independent
                                       Executor of the Estate of Joseph G.
                                       Lawton, Deceased, and as Former Agent
                                       for Joseph G. Lawton Under a Power of
                                       Attorney

                          CERTIFICATE OF CONFERENCE

      As required by Texas Rule of Appellate Procedure 10.1(a)(5), I certify that I
conferred with counsel for Appellant John Lawton, who stated that he is not
opposed to the relief requested in this motion.

                                       /s/ N. Kimberly Hoesl _____________
                                       N. Kimberly Hoesl




                                         2
                            CERTIFICATE OF SERVICE

       As required by Texas Rules of Appellate Procedure 6.3 and 9.5(b), (d), (e), I
certify that a true copy of Appellee David W. Lawton’s Unopposed Motion to
Extend Time to File Appellee Brief has been served on all other parties—listed
below—on July 30, 2015, as follows:

Constance H. Pfeiffer                        Attorneys for Appellant John Lawton
William R. Peterson
BECK REDDEN LLP
1221 McKinney, Suite 4500
Houston, Texas 77010-2010
cpfeiffer@beckredden.com

Esther Anderson
ANDERSON PFEIFFER, PC
845 FM 517 West, Suite 200
Dickinson, Texas 77539
esther@probateguardianship.com

      _X_ By electronic service
      _X_ By e-mail

                                      /s/ N. Kimberly Hoesl ___________
                                      N. Kimberly Hoesl

                                      July 30, 2015_____________________
                                      Date




                                         3